United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
ENGINEERING CENTER, Lakehurst, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1452
Issued: December 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2014 appellant, through his attorney, filed a timely appeal from a March 28,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation benefits,
effective September 6, 2013, based on his capacity to earn wages in the constructed position of
dispatcher.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on July 26, 1990 appellant, then a 36-year-old motor vehicle
operator, sustained a left knee sprain when he jumped from a truck. It authorized left knee
arthroscopic surgery performed on October 3, 1990 and June 9, 2008 and left total knee
arthroplasty performed on November 28, 2011.
OWCP paid appellant total disability
compensation.
In an April 3, 2012 form report, Dr. Douglas S. Tase, an attending Board-certified
orthopedic surgeon, advised that appellant could return to work with restrictions on
April 9, 2012. In another form report dated April 3, 2012, he advised that appellant had a
diagnosis code “718.16” and that he could return to work without restrictions.
By letter dated May 18, 2012, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Kenneth P. Heist, a Board-certified osteopath
specializing in orthopedic surgery, for a second opinion. In a June 5, 2012 medical report,
Dr. Heist referenced his prior report dated August 2, 2011 regarding appellant’s medical
background and treatment.2 He provided a history of the July 26, 1990 employment injury and
appellant’s medical treatment and employment background. Dr. Heist reviewed the medical
record, listed findings on physical examination and stated that appellant was status post left total
knee arthroscopy. He recommended the claim be expanded to include degenerative joint disease.
Dr. Heist advised that appellant did not have a disabling condition. He had demonstrated a
satisfactory response to his recent left total knee replacement surgery. Dr. Heist advised that
appellant could return to full-time sedentary work, eight hours a day, five days a week with
restrictions. He was permanently restricted from squatting, kneeling and climbing. Appellant
could bend and stoop two to three hours and lift up to 30 pounds two hours a day. He could also
ambulate short, level distances with periods of rest.
On July 18, 2012 OWCP referred appellant for vocational rehabilitation services.
Appellant met with a vocational rehabilitation counselor on August 1, 2012. On September 26,
2012 he underwent vocational testing which demonstrated his transferable skills acquired from
delivering medical supplies for 5 months, and working as a security guard for 5 years at a Kmart
warehouse, a motor pool dispatcher for nearly 1½ years at the U.S. Department of the Army and
as a truck driver and tool and parts attendant for 15 years at the U.S. Department of Navy. The
vocational rehabilitation counselor determined that appellant could be reemployed as a taxicab
starter/dispatcher. According to the Department of Labor’s Dictionary of Occupational Titles
(DOT), the duties of a taxicab starter/dispatcher required dispatching taxicabs in response to
telephone requests for service; maintaining operational map showing location of each taxicab,
contacting drivers of assigned sector by radio or telephone to relay requests for service; logging
calls relayed to each driver and address of patron; and arranging relief of taxicab or driver. The
physical requirements of the position included sedentary work with occasional lifting up to 10

2

In his August 2, 2011 report, Dr. Heist found that appellant had internal derangement and degenerative joint
disease of the left knee. He advised that appellant was totally disabled for full-duty work. Dr. Heist stated that he
would benefit from left total knee arthroplasty and following this surgery he could return to full-time work with
permanent restrictions.

2

pounds; no climbing, balancing, stooping, kneeling, crouching or crawling; and frequent
reaching, handling, fingering, talking and hearing.
The vocational rehabilitation counselor determined that appellant met the specific
vocational preparation based on his prior work experience as a motor pool dispatcher for the U.S.
Army. Such work required appellant to dispatch vehicles around a base and surrounding area.
The vocational rehabilitation counselor also determined that the job was performed in sufficient
numbers to be reasonably available within appellant’s commuting area. She noted that she
obtained wage information from the New Jersey Department of Workforce Development and a
July 2012 Occupational Employment Statistic Wage Survey established that the salary for this
job in appellant’s commuting area was $440.00 a week.
On October 19, 2012 OWCP authorized an additional 90-day placement period. It was
unsuccessful as of February 6, 2013. Rehabilitation services were closed. The vocational
rehabilitation counselor advised that, although appellant initially was engaged in the job search
process, he also contemplated relocation to Virginia and ultimately decided to pursue retirement.
On April 18, 2013 appellant elected to receive retirement benefits from the Office of
Personnel Management effective April 8, 2013.
By notice dated July 22, 2013, OWCP proposed to reduce appellant’s wage-loss
compensation because the factual and medical evidence established that he was no longer totally
disabled. It determined that he had the capacity to earn wages as a taxicab dispatcher, at the rate
of $440.00 per week, in accordance with the factors outlined in 5 U.S.C. § 8115.3 OWCP
calculated that his compensation rate should be adjusted to $1,930.00 each four weeks using the
formula in Albert C. Shadrick.4 It indicated that appellant’s salary as of February 27, 2011, the
date his disability recurred was $1,056.74 per week, that his current, adjusted pay rate for his job
on the date of injury was $1,056.74 and that he was currently capable of earning $440.00 per
week, the rate of a dispatcher. OWCP, therefore, determined that he had a 42 percent wageearning capacity, an adjusted wage-earning capacity of $443.83. This equaled a loss of wageearning capacity of $612.91, which when multiplied by 3/4 amounted to a compensation rate of
$482.50. OWCP found that appellant’s current adjusted compensation rate, per four-week
period, was $1,930.00. It stated that the vocational rehabilitation counselor found that the
dispatcher position to be suitable for appellant, given his work restrictions and training and was
available in his commuting area. OWCP allowed appellant 30 days to submit additional
evidence or argument regarding his capacity to earn wages in the constructed position.
In a September 6, 2013 decision, OWCP reduced appellant’s compensation to reflect
wage-earning capacity as a dispatcher effective that day.
By letter dated September 16, 2013, appellant, through his attorney, requested a
telephone hearing with an OWCP hearing representative.

3

5 U.S.C. § 8115.

4

5 ECAB 376 (1953).

3

In an August 15, 2013 report, Dr. Tase advised that appellant had reached maximum
medical improvement with respect to his bilateral total knee arthroplasty.
During the February 24, 2014 hearing, appellant’s attorney argued that the DOT was out
of date and should not be used as a standard for selecting suitable positions. He stated that the
U.S. Department of Labor, Office of Administrative Law Judges (OALJ) had determined that the
DOT was out of date. Counsel stated that it had been replaced by the Occupational Information
Network (ONET) database.
In a March 28, 2014 decision, an OWCP hearing representative affirmed the
September 6, 2013 decision. He found that the taxicab dispatcher position represented
appellant’s wage-earning capacity. The medical and factual evidence of record established that
the selected job was medically and vocationally suitable for appellant and reasonably available in
his commuting area.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of proving that the
disability has ceased or lessened in order to justify termination or modification of compensation
benefits.5 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on proper factual and medical background.6
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regards to the nature of the injury, his or her degree of physical impairment,
his or her usual employment, his or her age, his or her qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect his or
her wage-earning capacity in his or her disabled condition.7
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence relied upon must provide a detailed description of the condition.8
Additionally, the Board has held that a wage-earning capacity determination must be based on a
reasonably current medical evaluation.9

5

Bettye F. Wade, 37 ECAB 556 (1986); Ella M. Gardner, 36 ECAB 238 (1984).

6

See Del K. Rykert, 40 ECAB 284 (1988).

7

5 U.S.C. § 8115(a); 20 C.F.R. § 10.520; see Pope D. Cox, 39 ECAB 143 (1988).

8

William H. Woods, 51 ECAB 619 (2000).

9

John D. Jackson, 55 ECAB 465 (2004).

4

OWCP procedure instructs that, in cases where a claimant has undergone vocational
rehabilitation, the vocational rehabilitation counselor will submit a final report to the vocational
rehabilitation specialist summarizing why vocational rehabilitation was unsuccessful and listing
two or three jobs which are medically and vocationally suitable for the claimant. Where no
vocational rehabilitation services were provided, the vocational rehabilitation specialist will have
provided the report. Included will be the corresponding job numbers from DOT (or OWCP
specified equivalent) and pay ranges in the relevant geographical area.10 Once this selection is
made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employee service or other applicable service. Finally, application
of the principles set forth in the Shadrick11 decision will result in the percentage of the
employee’s loss of wage-earning capacity.
In determining an employee’s wage-earning capacity based on a position defined suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post injury or subsequently acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation.12 Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.13
ANALYSIS
The Board finds that OWCP met its burden of proof to reduce appellant’s monetary
compensation based on his capacity to earn wages as a dispatcher.
The Board finds that the medical evidence establishes that the physical demands of the
constructed position were within appellant’s medical restrictions. The position was sedentary
and required occasional lifting up to 10 pounds and no climbing, stooping, kneeling, crouching
or crawling. Dr. Heist, an OWCP referral physician, restricted appellant from lifting more than
30 pounds, squatting, kneeling and climbing and bending or stooping more than two to three
hours. Appellant also had the appropriate training for the position as he previously worked as a
motor pool dispatcher in the U.S. Army for almost one and one-half years. The vocational
rehabilitation counselor conducted a search with the applicable state authority and determined
that the selected job was available in sufficient numbers so as to make it reasonably available in
his commuting area. She determined that the weekly rate for an entry-level position was

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity
Based on a Constructed Position, Chapter 2.816.5 (June 2013).
11

Supra note 4; 20 C.F.R. § 10.403.

12

James Henderson, Jr., 51 ECAB 619 (2000).

13

Albert L. Poe, 37 ECAB 684 (1986); David Smith, 34 ECAB 409 (1982).

5

$440.00.14 The fact that appellant was unable to obtain a dispatcher position does not establish
that the work is not reasonably available in his commuting area.15 While appellant contended
that use of the DOT was outdated, the Board notes that FECA’s Procedure Manual clearly states
that the vocational counselor shall include in his or her report the DOT description of all the
duties and physical requirements of each job.16
The Board finds that OWCP considered the proper factors, such as availability of suitable
work and appellant’s physical limitations, usual employment and age and employment
qualifications in determining that the position of dispatcher represented his wage-earning
capacity.17 OWCP used the information provided by the vocational rehabilitation counselor of
the prevailing wage rate in the area for a dispatcher and established that jobs in the position
selected for determining wage-earning capacity were reasonably available in the general labor
market in the geographic commuting area in which the employee lived. The weight of the
evidence of record establishes that appellant had the requisite physical ability, skill and
experience to perform the position of dispatcher and that the positon was reasonably available
within the general labor market of appellant’s commuting area. The August 15, 2013 report
from Dr. Tase did not negate his ability to perform the selected job. OWCP, therefore, properly
determined that the position of dispatcher reflected appellant’s wage-earning capacity and using
the Shadrick formula18 properly reduced his compensation effective September 6, 2013.
Appellant may request a modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation benefits
effective September 6, 2013, based on his capacity to earn wages in the constructed position of
dispatcher.

14

Rehabilitation counselors are experts in the field of vocational rehabilitation and OWCP may rely on his or her
opinion as to whether a job is reasonably available and vocationally suitable. See Lawrence D. Price, 54 ECAB 590
(2003); Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.816.6b (June 2013).
15

See Leo A. Chartier, 32 ECAB 652, 657 (1981); Federal (FECA) Procedure Manual, supra note 10 at Chapter
2.816.6c (June 2013).
16

See Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.816.4a (June 2013); see e.g., T.G., Docket
No. 14-921 (September 17, 2014) (where the Board discounted counsel’s argument that the DOT was outdated and
should not be used in loss of wage-earning capacity determinations).
17

D.W., Docket No. 14-347 (issued June 4, 2014).

18

Supra note 4.

6

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

